DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 7, 2020 has been entered.
 Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
This office action is responsive to the amendment filed on September 7, 2020.  As directed by the amendment: claims 1-12, 15, and 18-20 have been amended.  Thus, claims 1-20 are presently pending in this application.
Response to Arguments
Applicant’s arguments with respect to claims 1 and 11 have been considered but are moot because the arguments do not apply to the current grounds of rejection as necessitated by applicant’s amendments.

	
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a member that is movable with respect to the body and that are configured to connect and/or overlap with respect to the member and/or the body to define a barrier region at the treatment site” in claim 1.  The Examiner notes that this limitation is being interpreted as a tube, and functional equivalents thereof, as shown in the figures.
“one or more members that are movable with respect to the body and that are configured to connect and/or overlap with respect to the one or more members and/or the body to define a barrier region at the treatment site” in claim 11.  The Examiner notes that this limitation is being interpreted as a tube, and functional equivalents thereof, as shown in the figures.
 “one or more steering members configured to control movement of the one or more members” in claims 5 and 13.  The Examiner notes that this limitation is being interpreted as a “wire-like member”, and functional 
“one or more connecting members…configured to connect one of the one or more connecting members to another of the one or more connecting members, the body, and/or a position on the one or more members so as to define the barrier region” in claims 8 and 15.  The Examiner notes that this limitation is being interpreted as mechanical connecting members (e.g., hook and eye, tongue and groove, barb and cavity, interlocking C clefts, suture with retractable knot, other latching members, etc.), magnetic or electromagnetic 10connecting members (e.g., ball in socket), material connecting members (e.g., "tacky seal" using low durometer polymers or elastomers (such as Shore 50A-90A or 20D-50D)), members configured to deliver pressure (e.g., bio-absorbable tips, suction, etc.), among others, or a combination thereof, as set forth in paragraph 49.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 
Claim Objections
Claims 1 and 18 are objected to because of the following informalities:  
Regarding claim 1, the claim should be amended to recite “configured to deliver the one or more therapeutic materials…” in line 7 since the therapeutic materials have already been recited in the preamble of the claim.  
Regarding claim 18, the claim should be amended to recite “delivering the one or more therapeutic materials…” in line 6 since the therapeutic materials have already been recited in the preamble of the claim.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 11, in the second to last line of the claim, the claims recite “…configured to deliver a therapeutic material…”.  It is unclear if the therapeutic material is the same as the one or more therapeutic materials recited earlier in the claim or if the claim intends to introduce a second therapeutic material.  For examination purposes, the therapeutic materials are considered the same therapeutic materials.
Regarding claims 8 and 15, the claim recites “another one of the one or more connecting members” in line 5 of the claim.  The term “another” implies at least two connecting members; however, the claim is drawn to “one or more connecting members” and, therefore, encompasses an embodiment of only one connecting member.  Therefore, in this embodiment, it is unclear if the claim is now requiring a second connecting member.
Claims 2-7, 9, 10, 12-14, 16, and 17 are also rejected by virtue of being dependent on claims 1 and 11.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of The claim recites that the delivery ports are disposed on a surface of the member.  This claim is dependent on claim 1 which requires that the delivery ports be disposed on the member.  As such, claim 6 fails to further limit claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4, 9, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable by Fallin (US 20120245512).
Regarding claim 1, Fallin discloses a device for delivering one or more therapeutic materials to a treatment site (600 in fig. 6B), comprising: 
a member (the Examiner notes that this limitation is being interpreted to mean “a tube”, as set forth above; 602 in fig. 6A shows a tube) that is configured to connect to and/or overlap with respect to the one or more members member and/or the body to surround a barrier region at the treatment site (fig. 6B; see below); and 

    PNG
    media_image1.png
    289
    467
    media_image1.png
    Greyscale

one or more delivery lumens configured to deliver one or more therapeutic materials to the barrier region (604 in fig. 6A; paragraph 50 discloses 604 as a “conduit”); 
wherein the member includes at least two sets of a plurality of delivery ports disposed on the member so that the at least two sets of delivery ports face the barrier region (see below;); and 

    PNG
    media_image2.png
    401
    489
    media_image2.png
    Greyscale

wherein each set of delivery ports communicates with a delivery lumen of the one or more delivery lumens and is configured to deliver a therapeutic material within the barrier region (paragraph 50 discloses openings 610 communicate with the lumen).
Fallin further discloses that any of the disclosed embodiments can optionally include a body (“introducer” in paragraph 51), Fallin does not explicitly teach or disclose this particular embodiment having a body and where the member is movable with respect to the body.
However, in a separate embodiment, Fallin teaches a body (514 in fig. 5A) and a member (502 in fig. 5B) that is movable with respect to the body (figs. 5A/B).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the first embodiment of Fallin (figs. 6A/B) to have a body and to have the member be moveable with respect to the body, as taught by the 
Regarding claim 2, Fallin discloses the member is configured to deploy from the body in an elongated state and transition to a connected and/or overlapped state (paragraph 50 discloses deploying in a straightened configuration and transitions to a connected/overlapped state).
Regarding claim 3, Fallin discloses the member is configured to deploy in a connected state (fig. 6B shows the member connected to another portion of the member).
Regarding claim 4, Fallin discloses the member is configured to deploy with respect to the body in an elongated state and transition to an overlapped state in which a portion of the member is adjacent to another portion of the member after a length of the member is deployed (paragraph 50 discloses that the member is initially straight and transitions to state where a portion of the member is adjacent to another portion of the member, as seen in fig. 6B); and in the overlapped state, the member surrounds the barrier region (fig. 6B).
Regarding claim 9, Fallin discloses a size of the barrier region is based on an amount of deployment of the member with respect to the body (paragraph 50 discloses that the member is comprised of shape member material indicating that the member would assume its coiled shape as its being delivered; if only a portion of the member is deployed, a smaller coil would be formed).
Regarding claim 10, Fallin discloses one or more suction ports configured to deliver suction (see below; paragraph 9 discloses that the catheter is configured to infuse or suction fluid from a treatment site, indicating that port 610 is functionally capable of acting as a suction port), wherein the body and/or the member include the one or more suction ports (fig. 6B shows the suction port on the member).


    PNG
    media_image3.png
    418
    542
    media_image3.png
    Greyscale


Claims 5-8 and 11-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fallin, as applied to claim 1 above, and further in view of Kassab (US 20100185140).
Regarding claim 5, Fallin discloses all of the claimed limitation set forth in claim 1, as discussed above, and further discloses the member is made from shape memory 
As discussed previously, Kassab teaches a similar catheter (fig. 23A/B) which is configured to transition from a straight configuration when positioned within a body (fig. 23A) to an overlapped configuration when deployed from the body (fig. 23B).  Kassab further teaches one or more steering members configured to control movement of the one or more members (paragraph 211 discloses “a wire” positioned within the wall to provide the catheter with memory).  Therefore, instead of having the catheter made from shape memory material, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the member to have at least one steering members configured to control movement of the one or more members, as taught by Kassab, for the purpose of providing both memory and rigidity to the member, as taught by Kassab (paragraph 236).
Regarding claim 6, in the modified device of Fallin, Fallin discloses each set of delivery ports is disposed on a surface of the member defining the barrier region (fig. 6A).
Regarding claim 7, modified Fallin teaches all of the claimed limitations set forth in claims 1 and 5, as discussed above.  Kassab further discloses that the steering member provides memory (paragraph 211).  However, modified Fallin does not explicitly teach or disclose the steering member being made up of a shape memory material.
However, shape memory materials are well known in the art and Kassab teaches that shape memory material, such as nitinol, are useful for enabling devices to transition 
Regarding claim 8, in the modified device of Fallin, Fallin discloses one or more connecting members disposed on the one or more steering members, the body, the one or more members member, and/or a combination thereof (the Examiner notes that this limitation is interpreted to mean any of the structures as denoted above; 606 and 608 in fig. 6B are defined as being a tongue and groove), wherein the one or more connecting members are configured to connect one of the one or more connecting members to another of the one or more connecting members, the body, and/or a position on the one or more members member so as to surround the barrier region (fig. 6B; paragraph 50, lines 10-15).
Regarding claim 11, Fallin discloses a device for delivering one or more therapeutic materials to a treatment site (fig. 6B), comprising: 
one or more members (the Examiner notes that this limitation is being interpreted as a tube, as set forth above; fig. 6A shows a tube 602) that are configured to surround a barrier region at the treatment site (see below), wherein the one or more members includes: 

    PNG
    media_image1.png
    289
    467
    media_image1.png
    Greyscale

a lumen (604 in fig. 6B; paragraph 50 defines 604 as a conduit); 
at least one set of one or more first suction ports (see below) disposed on the one or more members (fig. 6A), the at least one set of one or more first suction ports communicating with the lumen and being configured to deliver suction (paragraph 50 discloses that the port communicates to the interior of the conduit; paragraph 9, lines 1-3 discloses that the device can be used for delivery or suction); and 

    PNG
    media_image4.png
    418
    542
    media_image4.png
    Greyscale

at least one set of delivery ports disposed on the one or more members so that the at least one set of delivery ports surround and face the barrier region (see below) and being configured to deliver at least one therapeutic material within the barrier region (paragraph 9 discloses that the ports are capable of delivering fluid to a treatment site). 

    PNG
    media_image5.png
    356
    489
    media_image5.png
    Greyscale

However, Fallin does not teach or disclose a body, where the one or more members are moveable with respect to the body; a plurality of lumens, at least one or more suction ports communicating with one or more first lumens of the plurality of lumens, and the at least one set of delivery ports communicating with one or more second lumens of the plurality of lumens and being configured to deliver at least one therapeutic material within the barrier region while the one or more first suction ports deliver suction.
In a separate embodiment, Fallin teaches a body (514 in fig. 5A) and one or more members (502 in fig. 5B) that are movable with respect to the body (figs. 5A/B).  Fallin discloses that any of the disclosed members can include a body (paragraph 51).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the first embodiment of Fallin (figs. 6A/B) to have a body and to have the one or more members moveable with respect to the 
Fallin further discloses that the terminal end of the member can include more than one conduit with one conduit for infusing fluid to a treatment site and one conduit for draining fluid away from the treatment site (paragraph 11).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the one or more members include a plurality of lumens for the purpose of enabling both infusion and drainage, as taught by Fallin.
Kassab teaches a member (2100 in fig. 21A) which comprises at least one set of one or more first suction ports (2110 in fig. 21A are defined as suction/infusion aperatures) and at least one set of delivery ports (2110 in fig. 21A are defined as suction/infusion apertures).  Kassab further teaches that the lumen of the member can be made to have two channels with one channel being for suction and one channel being for infusion (paragraph 206).  Kassab further discloses that the suction channel is in communication with one or more suction/infusion apertures and the infusion channel is in communication with one or more other suction/infusion apertures (paragraph 206).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the device of modified Fallin to have the first suction port of modified Fallin to communicate with the suction lumen and to have the one set of delivery ports of modified Fallin to communicate with the delivery lumen, as taught by Kassab.  This modification would enable the device to both infuse and 
Once modified with the teachings of modified Fallin, Fallin teaches that the at least one set of delivery ports are configured to deliver at least one therapeutic material within the barrier region while the one or more first suction ports deliver suction since the lumens are two separate lumens which would be capable of being connected to an infusion/suction device and operated concurrently.
Regarding claim 12, in the modified device of Fallin, Fallin discloses the one or more members includes one member configured to deploy with respect to the body in an elongated state and transition to an overlapped state (paragraph 50) in which a portion of the one member is adjacent to another portion of the one member after a length of the one member is deployed; and in the overlapped state, the one member surrounds the barrier region (fig. 6B).
Regarding claim 13, modified Fallin teaches all of the claimed limitations set forth in claim 11, as discussed above.  Fallin further teaches that the catheter is made from a shape member material (paragraph 50) but does not teach or disclose one or more steering members configured to control movement of the one or more members.
As discussed previously, Kassab teaches a similar catheter (fig. 23A/B) which is configured to transition from a straight configuration when positioned within a body (fig. 23A) to an overlapped configuration when deployed from the body (fig. 23B).  Kassab further teaches one or more steering members configured to control movement of the one or more members (the Examiner notes that this limitation is being interpreted to mean “a wire-like member” as set forth above; paragraph 211 discloses “a wire” 
Regarding claim 14, modified Fallin teaches all of the claimed limitations set forth in claim 11, as discussed above.  Kassab further discloses that the steering member provides memory (paragraph 211).  However, modified Fallin does not explicitly teach or disclose the steering member being made up of a shape memory material.
However, shape memory materials are well known in the art and Kassab teaches that shape memory material, such as nitinol, are useful for enabling devices to transition from a collapsed state to an expanded shape (paragraph 142). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the steering member to be made from a shape memory material, for the purpose of manufacturing the wire out of an art recognized material. 
Regarding claim 15, in the device of modified Fallin, Fallin discloses one or more connecting members disposed on the one or more steering members, the body, the one or more members, and/or a combination thereof (the Examiner notes that this limitation is being interpreted to mean any of the structures as denoted above; 606 and 608 in fig. 6B are defined as being a tongue and groove), wherein the one or more 
Regarding claim 16, in the device of modified Fallin, Fallin discloses the body includes at least one set of one or more second suction ports configured to deliver suction (see below).

    PNG
    media_image6.png
    376
    538
    media_image6.png
    Greyscale

Regarding claim 17, in the modified device of Fallin, Fallin discloses the barrier region is a circular shape region (fig. 6B).

Allowable Subject Matter
	Claims 18-20 are allowed over the prior art of record.
The claims in this application are allowed because the prior art of record fails to disclose either singly or in combination the claimed method for delivering one or more therapeutic materials with a pericardium space.  
	The closest prior art of record is Kassab (US 20100185140).  
Regarding independent claim 18, Kassab fails to teach among all the limitations or render obvious a plurality of delivery ports which face the barrier region, in combination with the total structure and function as claimed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY FREDRICKSON whose telephone number is (571)270-7481.  The examiner can normally be reached on Monday-Friday (9 AM - 5 PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/COURTNEY B FREDRICKSON/Examiner, Art Unit 3783                                                                                                                                                                                                        
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783